ORDER
PER CURIAM.
Matthew Hopfinger (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of possession of a controlled substance, in violation of Section 195.202 RSMo (2000)1, and one count of possession of drug paraphernalia, in violation of Section 195.233. We affirm.
In his sole point on appeal, Defendant alleges the trial court abused its discretion by overruling Defendant’s motion for a continuance on the day of trial and by overruling his motion for a new trial, which is based in part on the motion for a continuance.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise indicated.


. The motion for a new trial incorporates by reference Defendant’s motion for a continuance.